Judgment, Supreme Court, New York County (Robert Haft, J., at plea; Brenda Soloff, J., at sentence), rendered February 28, 2007, convicting defendant of bail jumping in the second degree, and sentencing him, as a second felony offender, to a term of U/a to 3 years, unanimously affirmed.
The court properly denied defendant’s motion to dismiss the indictment, made on the ground of delay in sentencing (see CPL *345380.30 [1]; People v Drake, 61 NY2d 359, 364-367 [1984]). After defendant absconded while awaiting sentencing, and the People learned that he was serving a sentence in Puerto Rico, they made reasonably diligent efforts to have him returned to New York. When these efforts failed, defendant was released from custody, and he remained at large in Puerto Rico despite his awareness of his continuing obligation to appear for sentencing in New York. The People’s duty to seek production of an incarcerated defendant is not implicated with respect to the delay that followed defendant’s release, during which time he resumed the status of an absconder. Accordingly, the lengthy delay in imposing sentence was “attributable almost entirely to defendant’s conduct” (see People v McQuilken, 249 AD2d 35, 35 [1998], lv denied 92 NY2d 901 [1998]). Concur—Lippman, P.J., Andrias, Sweeny and Renwick, JJ.